       Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 1 of 11 PageID: 1




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 Brian Pressley, individually and on behalf of all others                Civil Action
 similarly situated;                                                     ____________
                                            Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                           DEMAND FOR JURY TRIAL




         -v.-
 TrueAccord Corp., LVNV Funding LLC,
 and John Does 1-25.

                                        Defendant(s).


Plaintiff Brian Pressley (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks PLLC, against Defendants TrueAccord Corp

(hereinafter “Defendant TrueAccord”) and Defendant LVNV Funding (hereinafter “Defendant

LVNV”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal

knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter, “the FDCPA”

   or “Act”) in 1977 in response to the “abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time,

   Congress was concerned that “abusive debt collection practices contribute to the number of



                                                  1
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 2 of 11 PageID: 2




personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy.” Id. Congress concluded that “existing laws…[we]re inadequate to protect

consumers,” and that “‘the effective collection of debts” does not require “misrepresentation

or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate ~ Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over all State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.



                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES




                                              2
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 3 of 11 PageID: 3




   7.      Plaintiff is a resident of the State of New Jersey, County of Passaic, 50 Park Ave,

1st Floor, Passaic, New Jersey 07055.

   8.      Defendant TrueAccord is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and can be served process upon its registered agent,

Incorp Services Inc. at 7208 Red Top Road, Hummelstown, PA 17036.

   9.      Upon information and belief, Defendant TrueAccord is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another.

   10.     Defendant LVNV is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA and can be served process upon its registered agent,

Corporation Service Company at 2595 Interstate Drive, Suite 103, Harrisburg, PA 17110.

   11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another

   12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.


                                   CLASS ALLEGATIONS
   13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.     The Class consists of:

           a. all individuals with addresses in the State of New Jersey;




                                              3
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 4 of 11 PageID: 4




            b. to whom Defendant TrueAccord sent a collection letter attempting to collect a

               consumer debt;

            c. on behalf of Defendant LVNV;

            d. without disclosing that if a payment is made with a written acknowledgement

               of the debt it would restart the statute of limitations;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants’ written communications to consumers, in the forms attached

as Exhibit A, violate 15 U.S.C. §§ l692e & 1692f.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff




                                              4
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 5 of 11 PageID: 5




nor his attorneys have any interests, which might cause them not to vigorously pursue this

action.

   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist

               as to all members of the Plaintiff Class and those questions predominate over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendants’ written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. §§ l692e & 1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class

               members. The Plaintiff and all members of the Plaintiff Class have claims

               arising out of the Defendants’ common uniform course of conduct complained

               of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel




                                             5
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 6 of 11 PageID: 6




                have any interests which might cause them not to vigorously pursue the instant

                class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a

                single forum efficiently and without unnecessary duplication of effort and

                expense that individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.     Some time prior to February 17, 2021, an obligation was allegedly incurred to

Sprint Nextel




                                             6
   Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 7 of 11 PageID: 7




   24.     The Sprint Nextel obligation arose out of a transaction in which involved the

transaction of money, property, insurance or services primarily for personal, family or

household purposes.

   25.     The alleged Sprint Nextel obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   26.     Sprint Nextel is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   27.     Defendant LVNV, a debt collector and subsequent owner of the Sprint Nextel debt,

contracted with Defendant TrueAccord to collect the alleged debt.

   28.     Defendants collects and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.



                         Violation – February 10, 2021 Collection Letter

   29.     On or about February 17, 2021, Defendant TrueAccord sent Plaintiff a collection

letter (the “Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is

attached as Exhibit A.

   30.     The letter states a balance of $770.75.

   31.     The letter states: “We are TrueAccord, a third party debt collection agency. We

are working on behalf of LVNV Funding LLC (current creditor of your original Sprint Nextel

Corporation account) to collect on your balance of $770.75.

   32.     The letter further states: “The law limits how long you can be sued on a debt.

Because of the age of your debt, LVNV Funding LLC cannot sue you for it, and LVNV

Funding LLC cannot report it to any credit reporting agency.”




                                             7
     Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 8 of 11 PageID: 8




     33.     Upon information and belief, the statute of limitations to file a lawsuit on this debt

  has long passed.

     34.      The letter fails to clearly and adequately inform the consumer as to the true legal

  status of the debt and potential ramifications of making a payment with a written

  acknowledgement of the debt and thereby restarting the statute of limitations.

     35.     Therefore, the letter puts the Plaintiff at material risk of making a partial payment

  and thereby unknowingly recommencing the lapsed statute of limitations.

     36.     Plaintiff sustained an informational injury in that he was deceptively misled about

  the true legal nature of the alleged debt and was not advised that making payment on the debt

  would restart the statute of limitations.

     37.     As a result of Defendants’ deceptive, misleading and unfair debt collection

  practices, Plaintiff has been damaged.



                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     39.     Defendants debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     40.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     41.     Defendants violated §1692e:




                                               8
     Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 9 of 11 PageID: 9




             a. by omitting material information creating a false and misleading representation

     of the status of the debt in violation of §1692e(10); and


             b. by falsely representing the character, amount or legal status of the debt in

     violation of §1692e(2)(A);


             By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

     costs and attorneys’ fees.


                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

     1.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     2.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     3.      Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     4.      Defendant violated this section by omitting material information that gave Plaintiff

  a false understanding of the rights provided him under the FDCPA.

     5.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                               9
     Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 10 of 11 PageID: 10




                               DEMAND FOR TRIAL BY JURY

       6.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Brian Pressley, individually and on behalf of all others similarly

situated, demands judgment from Defendant TrueAccord and Defendant LVNV as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


       Dated: March 22, 2021                            Respectfully Submitted,


                                                        STEIN SAKS, PLLC

                                                        /s/Raphael Deutsch
                                                        Raphael Deutsch, Esq.
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        Tel: (201) 282-6500
                                                        Fax: (201) 282-6501
                                                        rdeutsch@steinsakslegal.com




                                                  10
Case 2:21-cv-06226 Document 1 Filed 03/22/21 Page 11 of 11 PageID: 11




                                                                        1
